Citation Nr: 1447589	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training (ACDUTRA) from June 1983 to August 1983, and on active duty from April 2006 to July 2007, which included tours of duty in Qatar and Iraq.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
  
In February 2013, the Board remanded the issue on appeal in order to obtain a VA examination and opinion as to the nature and etiology of the Veteran's left shoulder disability, and to subsequently readjudicate the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claims file was lost during the course of remand and a rebuilt claims file was created.  The service treatment records and two June 2011 lay statements from fellow service members are no longer of record.  When a veteran's service records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is mindful that, in a case such as this, VA also has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

In this case, the VA Appeals Management Center (AMC) attempted to obtain the missing service treatment records.  In October 2013, the AMC was notified by the VA Records Management Center that the Veteran's service treatment records were unavailable for review.  VA did not notify the Veteran that the claims file had been lost or that the service treatments were unavailable, and did not request that the Veteran submit any documents in his possession.  Thus, the VCAA duty to assist in attempting to locate these  records was met; however, the VCAA duty to notify the Veteran in such missing records cases has not been fulfilled.  38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b)(1), (e)(1) (2014).  In the February 2014 Informal Hearing Presentation, the representative requested that the case be remanded to allow the Veteran the opportunity to submit copies of the service treatment records which he may have in his possession.  Because the VCAA duty to notify the Veteran has not been fulfilled, the Board finds a remand to notify the Veteran that the claims file was lost, and to attempt to obtain missing records, is warranted.

Pursuant to the Board's February 2013 remand order, the Veteran was provided with a May 2013 VA medical examination; however, the May 2013 VA examiner did not opine on the etiology of the left shoulder disorder.  Consequently, a January 2014 supplemental VA medical opinion was obtained.  The Board finds that the January 2014 supplemental VA medical opinion is inadequate because the negative nexus opinion was in part based on the unavailability of service treatment records to support the shoulder disorder.  Because the January 2014 VA examiner improperly considered the unavailable service treatment as an absence of evidence that tended to show or support the nonoccurrence of an in-service event, the Board finds that the factual assumptions upon which the opinions were based were legally erroneous, rendering the opinion inadequate; therefore, a new VA medical opinion is warranted.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (stating that "the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  


Accordingly, the case is REMANDED for the following action:


1.  Send a letter to the Veteran and the representative advising them that the claims file was lost and that it required rebuilding.  Ask the Veteran to submit copies of the June 2011 lay statements and any service treatment records that he may have in  his possession.

2.  Obtain any outstanding VA treatment records pertaining to the left shoulder and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).  

3.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for the left shoulder.  After obtaining a completed VA Form 21-4142, obtain the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

4.  Obtain a supplemental medical opinion from the May 2013 VA medical examiner (or another appropriate medical professional, if the May 2013 VA examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer an opinion on the following question: 

Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the left shoulder condition is causally or etiologically related to service?

Please explain the basis for the opinion.  Please do not consider the unavailability of service treatment records as a factor in the medical opinion.  When providing the medical opinion, please do assume that, as described in the June 2011 lay statements, the Veteran experienced the trauma of falling on the left shoulder during service.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

5.  Thereafter, readjudicate the claim on the merits.  If the benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §§  3.158, 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


